Citation Nr: 0021230
Decision Date: 08/11/00	Archive Date: 09/08/00

DOCKET NO. 94-48224                DATE AUG 11, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to dependency and indemnity compensation DIC under the
provisions of Chapter 18, United States Code, Section 1318.

REPRESENTATION

Appellant represented by: Sandra E. Booth, Attorney-at-Law

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from February 1971 to
December 1972. The veteran died in July 1993. The appellant is his
widow.

This appeal to the Board of Veterans' Appeals (Board) arises from
a July 1994 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in San Diego, California, which denied,
inter alia, service connection for the cause of the veteran's
death; and, following the Board's June 1996 remand, July 1996
rating decisions of the RO in Cleveland, Ohio, which determined
that there was no clear and unmistakable error (CUE) in a March
1982 rating decision, and which denied entitlement to dependency
and indemnity compensation (CUE) under the provisions of 38 U.S.C.
1318.

In a December 1996 decision, the Board denied the claims for
service connection for cause of the veteran's death; entitlement to
an effective date earlier than January 5, 1984, for a total rating
due to unemployability, based on CUE in a March 3, 1982 RO rating
decision; and entitlement to DIC under 38 U.S.C. 1318. The
appellant, in turn, appealed the Board's decision to the United
States Court of Veterans Appeals (now known as United States Court
of Appeals for Veterans Claims) (Court).

In December 1999, the Court issued an opinion vacating the Board's
December 1996 decision in part (as explained in more detail below);
remanding the section 1318 claim for proceedings consistent with
the opinion; and dismissing the claims for service connection for
cause of the veteran's death and for an earlier effective date for
a total rating as abandoned on appeal. The remanded matter has now
been returned to the Board for compliance with the Court's opinion.

2 - 

REMAND

DIC benefits are payable to the surviving spouse in the same manner
as if the veteran's death were service connected when the veteran
was in receipt of compensation for a service-connected disability,
or, for any reason (including on the basis of clear and
unmistakable error (CUE)) was not in receipt of but would have been
entitled to receive such compensation for a service-connected
disability at the time of death, provided he was continuously rated
totally disabled by a schedular or unemployability rating for a
period of 10 or more years immediately preceding death. 38 U.S.C.A.
1318(b); 38 C.F.R. 3.22(a).

In the instant case, the veteran was in receipt of a 100 percent
schedular rating for service-connected psychiatric disability from
January 5, 1984, until those benefits were terminated effective
July 1, 1992 (based on the veteran's failure to report to an
examination). In its December 1996 decision, the Board determined
that there was no clear and unmistakable error in a March 1982 RO
denial of a rating in excess of 50 percent for the veteran's
service-connected schizophrenia, and that, thus, no effective date
earlier than January 5, 1994 for a grant of a total disability
rating was warranted. As the veteran's 100 percent rating was only
in effect for a period of approximately 9 1/2 years preceding his
death, the Board denied the appellant's claim for DIC under the
provisions of section 1318 as a matter of law.

However, in its December 1999 decision, the Court determined that
the Board erred in limiting consideration of the section 1318 claim
to whether there was CUE in the March 1982 denial. In this regard,
the Court emphasized that a claimant may receive DIC benefits under
section 1318 pursuant to any one of three theories of entitlement:
(1) the veteran was in actual receipt of compensation at a total
disability rating for 10 consecutive years preceding death; (2) the
veteran would have been entitled to receive such compensation but
for CUE in the previous final RO decisions or certain previous
final BVA decisions; or (3) if, on consideration of the evidence in
the veteran's claims file or VA custody prior to the veteran's
death

- 3 -

and the law then or subsequently made retroactively applicable, the
veteran hypothetically would have been entitled to receive a total
disability rating for a period or periods of time, when added to
any period during which the veteran actually held such a rating,
that would provide such a rating for at least 10 years immediately
preceding the veteran's death.

In its decision, the Court emphasized that the Board had not
addressed the appellant's entitlement to DIC on the basis of the
hypothetical "entitled to receive" theory, pointing out that the
record raised two questions in consideration therewith: (1) whether
the veteran was entitled to a total rating based on unemployability
due to service-connected disability at the time he filed an
informal, unadjudicated claim for that benefit in September 1981;
and (2) whether, the 100 percent schedular rating for the service-
connected schizophrenia was properly terminated effective July 1,
1992.

The Board acknowledges that notes that VA recently amended 38
C.F.R. 3.22(a) to specifically define the term "entitled to
receive" as set forth in the regulation, and to, effectively,
preclude consideration of DIC under section 1318 on the basis of
"hypothetical entitlement." See 65 Fed Reg. 3388 (Jan. 21, 2000).
However, the amended version of the 38 C.F.R. 3.22, effective
January 21, 2000, postdates the Court's decision.

As regards the question of entitlement on the basis of CUE, the
Court pointed out that neither the appellant nor her representative
had ever challenged the Board's limitation of the CUE discussion to
the 1982 decision; hence, the Court implied that the question of
CUE, as to that decision, was res judicata. While the Court noted
that the appellant was free to bring a section 1318 claim based on
CUE in a final January 1979 Board decision or in a final October
1984 rating decision, to date, the appellant has not done so.
Indeed, in a brief filed by the appellant's attorney in June 2000,
following the Court's remand, arguments as to the appellant's
entitlement to

- 4 -

receive DIC under the provisions of section 1318 are limited solely
to the hypothetical "entitled to receive" theory.

On the basis of the foregoing, the Board finds that the appellant's
claim of entitlement to DIC benefits under the provisions of 38
U.S.C. 1318 must be adjudicated on the basis of the veteran's
hypothetical entitlement to receive a total rating for 10 years or
more, as addressed above. However, inasmuch as such adjudication
will include consideration of matters not previously addressed
(i.e., entitlement to a total rating pursuant to the veteran's
informal, unadjudicated claim for a total rating in September 1981,
and the propriety of the termination of benefits effective July 1,s
1992), the Board finds RO adjudication of these matters, in the
first instance, will ensure that the appellant is given full
opportunity to present argument in support of her claim. See
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the Board hereby REMANDS the matter remaining on
appeal to the RO for the following actions:

1. The RO should adjudicate the appellant's claim entitlement to
DIC under the provisions of U.S.C. 1318 specifically based on the
veteran's hypothetical entitlement to receive a total rating for 10
or more years prior to his death. In adjudicating the claim under
the hypothetical "entitled to receive" theory, the RO must
specifically consider (1) the veteran's entitlement to a total
rating based on unemployability due to service- connected
disability pursuant to an informal, adjudicated claim for such
benefits filed in September 1981; and (2) whether the 100 percent
rating for schizophrenia was properly terminated effective July 1,
1992. The RO should also adjudicate any claim of clear

- 5 - 

and unmistakable error in the October 1984 rating decision, if
raised. The RO should accomplish such adjudication on the basis of
all evidence of record, and all pertinent legal authority. The RO
should also provide adequate reasons and bases for its decisions,
citing to all governing legal authority and precedent, and
addressing all issues and concerns that are noted in this REMAND.

2. If the benefit sought by the appellant continues to be denied,
she and her attorney must be furnished a supplemental statement of
the case and given an opportunity to submit written or other
argument in response thereto before his case is returned to the
Board for further appellate consideration.

The purpose of this REMAND is to accomplish additional development
and adjudication in compliance with an opinion of the Court. It is
not the Board's intent to imply whether the benefits requested
should be granted or denied. The appellant need take no action
until otherwise notified, but she may furnish additional evidence,
as appropriate, within the appropriate time period. See
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9
Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995);
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1997) (Historical and
Statutory

- 6 - 

Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

-7-



